United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                       July 27, 2005
                                       FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                      _________________

                                          No. 05-50123

                                      (Summary Calendar)
                                      _________________



JOSE MENCHACA,

                              Plaintiff-Appellant,

versus

JOHN E POTTER, Postmaster General

                              Defendant-Appellee.


                          Appeal from the United States District Court
                               for the Western District of Texas
                                    USDC No. 5:03-CV-228



Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         AFFIRMED. See 5TH CIR. R. 47.6




         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.